IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-20-00256-CV

                    IN THE INTEREST OF N.J.L., A CHILD



                           From the 249th District Court
                              Johnson County, Texas
                          Trial Court No. DC-D201900342


                           MEMORANDUM OPINION


       Rico F. appeals from the trial court’s order terminating his parental rights to his

son, N.J.L. After hearing all the evidence, the trial court found by clear and convincing

evidence that Rico (1) knowingly placed or knowingly allowed the child to remain in

conditions or surroundings that endanger the child, (2) engaged in conduct or knowingly

placed the child with persons who engaged in conduct that endangers the child, (3)

constructively abandoned the child who has been in the permanent or temporary

managing conservatorship of the Department of Family and Protective Services for not

less than six months, (4) failed to comply with the provisions of a court order that

specifically established the actions necessary for him to obtain the return of the child, and
(5) knowingly engaged in criminal conduct that has resulted in the father's conviction of

an offense and confinement or imprisonment and inability to care for the child for not

less than two years from the date of filing the petition. TEX. FAM. CODE ANN. § 161.001 (b)

(1) (D) (E) (N) (O) (Q) (West Supp. 2019). The trial court further found by clear and

convincing evidence that termination was in the best interest of the children. TEX. FAM.

CODE ANN. § 161.001 (b) (2) (West Supp. 2019). We affirm.

                                             BACKGROUND FACTS

           N.J.L. was born in Kansas and at the time of his birth he had methamphetamine

and other drugs in his system. His mother, Patience1, voluntarily gave him to the Frost

family, and the Frosts took N.J.L. to Johnson County, Texas. Sometime after moving to

Texas, the Texas Department of Family and Protective Services became involved with

N.J.L. because of drug use by Mr. Frost and concerns of Mr. Frost’s mental health. N.J.L.

was removed from the Frosts and placed in a foster home. Brandon Frost was originally

listed as the alleged father of N.J.L. He testified at a hearing, however, that he was not

the father. Rico was later adjudicated to be the father of N.J.L.

                                            STANDARD OF REVIEW

           In six issues, Rico argues that the evidence is legally and factually insufficient to

support the trial court’s findings on each of the grounds for termination and the finding

on best interest. Only one predicate act under section 161.001 (b) (1) is necessary to


1   N.J.L.’s mother is not a party to this appeal.
In the Interest of N.J.L.                                                                 Page 2
support a judgment of termination in addition to the required finding that termination is

in the child's best interest. In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). In conducting a

legal sufficiency review in a parental termination case:

        [A] court should look at all the evidence in the light most favorable to the
        finding to determine whether a reasonable trier of fact could have formed
        a firm belief or conviction that its finding was true. To give appropriate
        deference to the factfinder's conclusion and the role of a court conducting a
        legal sufficiency review, looking at the evidence in the light most favorable
        to the judgment means that a reviewing court must assume that the
        factfinder resolved disputed facts in favor of its finding if a reasonable
        factfinder could do so. A corollary to this requirement is that a court should
        disregard all evidence that a reasonable factfinder could have disbelieved
        or found to be incredible. This does not mean that a court must disregard
        all evidence that does not support the finding. Disregarding undisputed
        facts that do not support the finding could skew the analysis of whether
        there is clear and convincing evidence.

In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005) (per curiam) (quoting In re J.F.C., 96 S.W.3d
256, 266 (Tex. 2002)) (emphasis in J.P.B.).

        In a factual sufficiency review,

        [A] court of appeals must give due consideration to evidence that the
        factfinder could reasonably have found to be clear and convincing.... [T]he
        inquiry must be "whether the evidence is such that a factfinder could
        reasonably form a firm belief or conviction about the truth of the State's
        allegations." A court of appeals should consider whether disputed
        evidence is such that a reasonable factfinder could not have resolved that
        disputed evidence in favor of its finding. If, in light of the entire record, the
        disputed evidence that a reasonable factfinder could not have credited in
        favor of the finding is so significant that a factfinder could not reasonably
        have formed a firm belief or conviction, then the evidence is factually
        insufficient.




In the Interest of N.J.L.                                                                   Page 3
In re J.F.C., 96 S.W.3d 256, 266-67 (Tex. 2002) (quoting In re C.H., 89 S.W.3d 17, 25 (Tex.

2002)) (internal footnotes omitted) (alterations added).

                                      ENDANGERMENT

        In the second issue, Rico argues that the evidence is legally and factually

insufficient to support the trial court’s finding that he engaged in conduct or knowingly

placed N.J.L. with persons who engaged in conduct that endangers the physical or

emotional well-being of N.J.L.        Section 161.001 (b) (1) (E) requires a finding of

endangerment. To endanger means to expose to loss or injury, to jeopardize. Texas

Department of Human Services v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987). The specific danger

to a child's physical or emotional well-being need not be established as an independent

proposition, but it may be inferred from parental misconduct. Boyd, 727 S.W.2d at 533.

        Under subsection 161.001 (b) (1) (E), the relevant inquiry is whether evidence exists

that the endangerment of the child's physical well-being was the direct result of the

parent's conduct, including acts, omissions, or failures to act. In the Interest of E.M., 494
S.W.3d 209, 221 (Tex. App. —Waco 2015, pet. den’d). Under subsection (E) it can be either

the parent’s conduct or the conduct of a person with whom the parent knowingly leaves

the child that endangers the physical or emotional well-being of the child. In either

instance it is thus the direct result of the parent’s conduct that results in the termination

of the parental rights. It is not necessary, however, that the conduct be directed at the

child or that the child actually suffer injury. In the Interest of E.M., 494 S.W.3d at 222.


In the Interest of N.J.L.                                                                Page 4
        When determining whether a parent has engaged in an endangering course of

conduct, a fact finder may consider the parent's actions and inactions that occurred both

before and after the child was born. In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009). Evidence

of illegal drug use by a parent and its effect on a parent's life and his ability to parent may

establish an endangering course of conduct. Id. A parent's continuing drug-related

conduct can qualify as a voluntary, deliberate, and conscious course of conduct

endangering the child's well-being. Id. A parent's drug use exposes the child to the

possibility the parent may be impaired or imprisoned and, thus, unable to take care of

the child. Walker v. Texas Dep't of Family & Protective Services., 312 S.W.3d 608, 617-18 (Tex.

App. — Houston [1st Dist.] 2009, pet. denied). Although incarceration alone will not

support termination, evidence of criminal conduct, convictions, and imprisonment may

support a finding of endangerment. Texas Department of Human Services v. Boyd, 727
S.W.2d at 533. Conduct that subjects a child to a life of uncertainty and instability

endangers the child’s physical and emotional well-being. In re S.D., 980 S.W.2d 758, 763

(Tex. App. —San Antonio 1998, pet. den’d).

        Rico told the caseworker that he had a suspicion Patience was pregnant and that

he could be the father, but he did not maintain a relationship with her. Patience told the

caseworker Rico knew she was pregnant. Rico did not provide any support to Patience

during her pregnancy. Rico knew that Patience abused drugs and could not provide a




In the Interest of N.J.L.                                                                Page 5
stable home for N.J.L.; however, he did not make any attempt to protect N.J.L. Patience

left N.J.L. with the Frosts, who also exposed N.J.L. to drug use.

        Rico was incarcerated for drug use at the time of the final hearing. Rico had been

incarcerated on other occasions as well indicating a history of criminal behavior. Rico

admitted to heavy drug use prior to his incarceration. Rico’s drug use and criminal

activity subject N.J.L. to a life of uncertainty and instability and show a course of conduct

that endangers N.J.L.

        We find that the evidence is legally and factually sufficient to support the trial

court’s findings that Rico engaged in conduct or knowingly placed N.J.L. with persons

who engaged in conduct that endangers the child. TEX. FAM. CODE ANN. § 161.001 (b) (1)

(E) (West Supp. 2019). We overrule Rico’s second issue on appeal. Only one predicate

act under section 161.001 (b) (1) is necessary to support a judgment of termination in

addition to the required finding that termination is in the child's best interest. In re A.V.,

113 S.W.3d 355, 362 (Tex. 2003). Because we find that the evidence is sufficient under

Section 161.001 (b) (1) (E), we have addressed the concerns of protecting Rico’s due

process and due course of law rights. See In the Interest of N.G., 577 S.W.3d 230 (Tex. 2019).

We need not address the first, third, fourth, and fifth issues on appeal.

                                        BEST INTEREST

        In the sixth issue, Rico argues that the evidence is legally and factually insufficient

to support the trial court’s finding that termination is in the best interest of N.J.L. In


In the Interest of N.J.L.                                                                Page 6
determining the best interest of a child, a number of factors have been considered,

including (1) the desires of the child; (2) the emotional and physical needs of the child

now and in the future; (3) the emotional and physical danger to the child now and in the

future; (4) the parental abilities of the individuals seeking custody; (5) the programs

available to assist these individuals; (6) the plans for the child by these individuals; (7)

the stability of the home; (8) the acts or omissions of the parent that may indicate the

existing parent-child relationship is not a proper one; and (9) any excuse for the acts or

omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 372 (Tex.1976); In re S.L., 421
S.W.3d 34, 38 (Tex. App. —Waco 2013, no pet.). The Holley factors focus on the best

interest of the child, not the best interest of the parent. In re S.L., 421 S.W.3d at 38. The

goal of establishing a stable permanent home for a child is a compelling state interest. Id.

The need for permanence is a paramount consideration for a child's present and future

physical and emotional needs. Id.

        N.J.L. was two years-old at the time of the final hearing and unable to express his

desires. The record shows that N.J.L. is bonded to his current caregivers, and they plan

to adopt him. There are no concerns with his current placement, and all of his needs are

being met.

        Rico was incarcerated for drug use at the time of the final hearing and had a history

of incarceration and drug use. Rico admitted that he could not be a placement for N.J.L.

and told the caseworker that N.J.L. should stay in his current safe and loving home. Rico


In the Interest of N.J.L.                                                              Page 7
had no plans or ability to provide a stable home for N.J.L. Rico did not complete any of

the services offered by the Department. Although given the opportunity, Rico did not

send any gifts or cards to N.J.L., and did not request to see any pictures of N.J.L. We find

that the evidence is legally and factually sufficient to support the trial court’s finding that

termination of Rico’s parental rights was in the best interest of N.J.L. We overrule the

sixth issue.

                                         CONCLUSION

         We affirm the trial court’s order terminating the parental rights of Rico to his child,

N.J.L.




                                                    JOHN E. NEILL
                                                     Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed December 30, 2020
[CV06]




In the Interest of N.J.L.                                                                 Page 8